Citation Nr: 0630100	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.  

2.  Entitlement to service connection for status post 
resection of pituitary microadenoma.  

3.  Entitlement to service connection for scars of the feet.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for approximately 20 years 
and retired in February 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal 
ensued following a September 2002 rating decision which 
denied each of the claims as listed on the title page of this 
decision.  The claims were most recently denied in April 
2006.  The appeal continues.  

As to the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hepatitis, it is noted that the veteran's 
initial claim for service connection was denied by the RO in 
September 1988, and the veteran was notified.  The Board does 
not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must find that new and material evidence has been presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
while it appears that the RO reviewed the claim on a de novo 
basis in 2003 and 2006, the issue is as stated on the title 
page.


FINDINGS OF FACT

1.  In September 1988, the RO determined that service 
connection was not warranted for hepatitis in that the 
condition was not currently demonstrated.  The veteran was 
notified but did not appeal the decision.  

2.  Evidence submitted since the September 1988 decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  Hepatitis is not currently demonstrated, nor is a history 
of a diagnosis of hepatitis confirmed.  

4.  The veteran has been diagnosed with status post resection 
of pituitary microadenoma.  This condition has not been 
attributed in any way to the veteran's active service by 
competent medical evidence, and it was first diagnosed many 
years after service.  

5.  There is no competent evidence of scars of the feet.  


CONCLUSIONS OF LAW

1.  The RO's September 1988 denial of service connection for 
hepatitis is final; evidence submitted since that denial is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5104, 5107. 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.104(a), 3.156(a) (2005).  

2.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

3.  Status post resection of pituitary microadenoma was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303, 3.307, 3.309 (2005).  

4.  Scars of the feet was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

As to the issue of service connection for status post 
resection of pituitary microadenoma, a VCAA letter was sent 
to the veteran in January 2002, prior to the denial of the 
claim in September 2002.  This correspondence specifically 
advised him as to what evidence the RO had in its possession 
and what evidence was still needed.  The veteran was notified 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was also advised that it was his responsibility 
to either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
He was issued an additional VCAA letter in June 2003.  Thus, 
the Board finds that the notice requirements of the new law 
and regulation have been met as to this issue.  

As to the issues of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for hepatitis and entitlement to service 
connection for scars of the feet, the RO provided the veteran 
with a VCAA letter in June 2003.  This document essentially 
notified the veteran of the evidence needed to prevail on 
these claims.  Specifically, the VCAA letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the VCAA 
notice letters complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issues of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for hepatitis and entitlement to service 
connection for scars of the feet, the initial rating decision 
denying the claims was prior to the veteran receiving notice 
regarding what information and evidence was needed to 
substantiate his claims on appeal, and clarification as to 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of these claims, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the claimant on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records and post service private and VA treatment records.  
The Board finds that there are no additional medical records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, there is no evidence suggesting that the 
veteran has hepatitis, status post resection of pituitary 
microadenoma, or scars of the feet of service origin.  The 
veteran was recently provided VA examinations as to each of 
these issues and the findings made have been considered.  
Under these circumstances, the VCAA's duty to assist doctrine 
does not require that the veteran be afforded additional 
medical examinations.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection and were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Hepatitis

The RO initially denied service connection for hepatitis in 
September 1988.  As the veteran did not file a notice of 
disagreement, that decision is final.  38 U.S.C.A. § 7105(a) 
(West 2002 & Supp. 2005);38 C.F.R. §§ 20.302, 20.1103(2005).  
At that time, the service medical records were considered.  
They showed that he had a history of exposure to hepatitis 
but no findings or treatment for hepatitis itself.  Moreover, 
a post service VA examination in August 1988 was negative for 
any clinical findings associated with hepatitis.  

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former dispositions of the 
claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  
38 C.F.R. §§ 3.156(a) and 3.159(b).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  As the veteran filed his claim seeking to 
reopen in April 2002 , the Board has considered these 
provisions.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the 1988 denial 
included the veteran's claim, his service medical records, 
and a post service VA examination report dated in August 
1988.  Only a history of exposure to hepatitis was noted 
during service.  No actual treatment for hepatitis was noted 
during service or thereafter.  

The evidence associated with the claims file subsequent to 
the RO's 1988 decision includes additional VA treatment 
records, to include VA examination reports from 2002, 2003, 
and 2006 to determine whether hepatitis was currently 
demonstrated and whether there were any residuals present.  
Also added were private treatment records and statements by 
the veteran.  Results were negative for hepatitis or for 
residuals of such at the time of examinations in 2002 and 
2003.  At the time of 2006 examination, the doctor who 
evaluated the veteran noted that the veteran had no 
complaints associated with hepatitis.  Moreover, while the 
veteran reported a history of inservice hepatitis, testing 
showed that any such condition was resolved and no current 
disease was found.  Actual treatment for the condition was 
not demonstrated in the records.  

The Board concludes that the VA examination reports are new.  
The findings made at these exams were not of record in 1988 
at the time of the initial denial.  These findings bear 
substantially upon the specific matters under consideration 
as it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Consequently, because this report, 
at least, is new and material, the veteran's previously 
denied claim of entitlement to service connection for 
hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a)(2005).  

Having reopened the veteran's claim, the Board must now 
determine whether entitlement to service connection for 
hepatitis is warranted on the merits.  

In this regard, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  
38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Taking into account the relevant evidence outlined above, and 
resolving and reasonable doubt in the veteran's favor, the 
Board concludes that the evidence does not support the 
veteran's claim of entitlement to service connection for 
hepatitis.  

As noted earlier, review of the service medical records 
reflects a notation that the veteran was exposed to 
hepatitis.  In detail, the Board notes that November 1973 
inservice treatment records shows that he was exposed by his 
wife, but exam at that time was within normal limits, and no 
additional notation is of record throughout the veteran's 
military service, to include at time of separation 
examination in February 1988.  

Post service records include private and VA records which 
essentially show treatment for other conditions.  VA 
examinations were conducted in 2002, 2003, and 2006, however, 
to specifically address whether residuals of hepatitis were 
present.  On each occasion, testing was negative.  Simply 
put, while exposure to hepatitis was noted in 1973 (through 
his wife), he was never actually diagnosed with this 
condition during service or thereafter.  All tests have been 
negative.  

As there is no competent medical evidence showing that the 
veteran has a disorder associated with claimed hepatitis, 
service connection is denied.  

The veteran's statements that he was treated for hepatitis 
during service are noted and it is recognized that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service Connection for Status Post Resection of Pituitary 
Microadenoma

The veteran's service medical records are negative for any 
complaints regarding the pituitary glands.  On his service 
separation examination, no complaints or findings pertaining 
to such a condition were noted.  

The records do not include any post service reference to the 
pituitary glands until 2001.  At that time, VA and private 
records show that the veteran was treated for hypertensive 
headaches.  Computerized tomography (CT) scan of the brain in 
2001 at a private facility showed findings of pituitary 
microadenoma.  This was approximately 13 years after service 
separation.  He underwent surgical resection of the pituitary 
macroadenoma in June 2001 and post surgery, he reported no 
headaches.  See VA records dated in June 2001.  

Additional VA records include an examination report dated in 
May 2002.  At that time, the examiner stated that there was 
no information in the pertinent literature which would 
indicate that exposure to Agent Orange would precipitate 
pituitary microadenoma.  Additionally, when examined by VA in 
June 2003, the examiner stated that due to the nature of 
pituitary microadenomas, there was no way to determine a 
relationship between military service and this condition 
without resorting to speculation.  Similarly, upon VA 
endocrine exam in March 2006, the examiner noted that the 
veteran had had surgery for the removal of pituitary 
macroadenoma in 2001.  This condition was diagnosed upon 
presentation of acute headache and apparently secondary to 
pituitary apoplexy.  The examiner noted that the condition 
may or may not have had its origin during military service as 
most micropituitary adenomas were asymptomatic.  Again, it 
was noted that no decisive opinion could be given without 
resorting to speculation.  

As to the veteran's status post resection of pituitary 
microadenoma, it is concluded by the Board that this 
condition was not manifested in service or for many years 
thereafter.  Consequently, direct service connection, i.e., 
on the basis that the disability became manifest in service 
and has persisted to the present is not warranted.  It is 
noted that the medical opinions of record note that it would 
be speculation to find that this condition is of service 
origin.  Without more, such opinions are not convincing 
evidence that this condition had its origins during active 
service.  

As to the contention that this disability is secondary to a 
service-connected head injury, it is noted that the following 
laws and regulations apply.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  Additionally, when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 
C.F.R. § 3.310 (2005).

There simply is no clinical evidence of record which 
attributes the veteran's pituitary condition to residuals of 
a head injury.  If such etiology was established, secondary 
service connection for status post resection of pituitary 
microadenoma would be warranted under 38 C.F.R. § 3.310.  As 
such a relationship is not documented, however, service 
connection based on this argument is not warranted.  

Finally, the veteran alleges that his pituitary condition 
resulted from Agent Orange exposure.  In addition to the law 
and regulations regarding service connection already 
provided, additional laws and regulations pertaining to Agent 
Orange are applicable.  On December 27, 2001, the Veterans 
Education and Benefits Expansion Act of 2001 was enacted. See 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made 
substantive changes to 38 U.S.C.A. § 1116 pertaining to 
presumption of service connection for diseases associated 
with exposure to certain herbicide agents.  Effective January 
1, 2002, a veteran who, during active military service, 
served in Vietnam during the period beginning in January 1962 
and ending in May 1975, is presumed to have been exposed to 
herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be 
codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran alleges that his status post resection of 
pituitary microadenoma resulted from Agent Orange exposure.  
However, this condition is not a disease enumerated in 
38 C.F.R. § 3.309(e), nor has it been attributed by any 
competent (medical) evidence to an enumerated disability, so 
as to trigger application of the 38 U.S.C.A. § 1116 
presumptive provisions.  

The veteran may still establish service connection based on 
herbicide (Agent Orange) exposure in service.  However, as 
noted above, to do so without application of the presumptive 
provisions requires affirmative competent (medical) evidence 
relating the condition to Agent Orange exposure.  No medical 
evidence to that effect has been presented (and there is no 
indication that any such evidence exists).  Because he is a 
layperson, the veteran's own opinion in this matter is not 
competent evidence.  

In conclusion, it is noted that there simply is no competent 
evidence (medical opinion) relating the veteran's post 
service pituitary condition to his active service or to any 
event therein.  Significantly, the lengthy time period 
between service separation (1988) and the earliest 
documentation of current disability, status post resection of  
pituitary microadenoma (2001), is, of itself, a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In summary, the preponderance of the evidence is against the 
veteran's claim under any proposed theory of entitlement, 
Hence, the claim must be denied.  

Service Connection for Scars of the Feet

The service medical records reflect that the veteran incurred 
a fall during service.  It is his contention that he suffered 
scars to his feet as a result of this incident.  However, 
review of the records, both inservice and thereafter, are 
negative for report of scars on the feet.  This includes at 
the time of the most recent examination by VA in March 2006 
to determine if scars were present.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of scars of the feet, the claim must be denied.

For the reasons stated above and as to each of the issues 
discussed, the Board finds that the preponderance of the 
evidence is against the claims of service connection for 
hepatitis, status post resection of pituitary microadenoma, 
and scars of the feet, and the claims must be denied.  
Moreover, as the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 
7006 (Fed. Cir. December 17, 2001).


ORDER

As new and material evidence was received, the claim of 
entitlement to service connection for hepatitis was reopened.  
However, service connection for hepatitis was ultimately 
denied.  

Service connection for status post resection of pituitary 
microadenoma is denied.  

Service connection for scars of the feet is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


